Citation Nr: 1505742	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and anxiety.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a heart disorder, including coronary artery disease and hypertension, as secondary to a psychiatric disorder.  

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.  These matters come before the Board of Veterans Appeals (Board) on appeal from February 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
A Board hearing was held in this matter via videoconference in February 2014.  A transcript of this hearing is containing in the Veteran's Virtual VA electronic file.  

These matters were previously before the Board in May 2014, at which time they were remanded for additional development.  

Also before the Board in May 2014 was a claim of entitlement to service connection for tinnitus.  The Veteran's claim of entitlement to service connection for tinnitus was granted in a November 2014 rating decision.  This decision represented a full grant of the benefits sought by the Veteran, and he has not appealed the effective date or evaluation assigned.  Therefore, the issue is no longer on appeal before the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records. 

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a psychiatric disorder, and entitlement to a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's chronic obstructive pulmonary disorder (COPD) and emphysema are not related to active duty service.

2.  The Veteran does not meet the criteria for a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in December 2009, February 2010, and February 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the STRs, VA outpatient treatment records and private medical records.  The Veteran was provided with a VA medical examinations and opinions to assess the current nature and etiology of his respiratory disorder and PTSD.  As the opinions were based on a review of the records, an examination of the Veteran, and a reasoned rationale, the Board finds them to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran also provided relevant testimony during the hearing before the undersigned in February 2014. The undersigned Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claim. The Board hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical evidence that was to be procured. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Moreover, the Board finds that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (providing that substantial, not strict, compliance is required).  A respiratory examination was provided which addressed all requested opinions and was conducted upon a review of the claims file; the examiner addressed the Veteran's lay statements, the STRs, and the post-service diagnoses.  Regarding PTSD, the examination was conducted upon a review of the claims file and provided a thorough assessment of whether a diagnosis under DSM-IV was appropriate. 

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002). The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service. See VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are "noted" and a history of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Respiratory disorder

STRs show that upon entry into service in July 1972, the Veteran reported a chronic cough, shortness of breath, chronic colds, and ear, nose, or throat trouble.  However, his entrance examination showed a normal clinical evaluation of his lungs and chest with no respiratory disorders.  Therefore, the Veteran is presumed to be in sound condition upon entrance.  

During service, the Veteran was treated for a cold in May 1973, an upper respiratory infection in October 1974, and bronchitis in January 1975.  Upon discharge from service, the Veteran again reported a chronic cough, shortness of breath, chronic colds, and ear, nose, or throat trouble.  A clinical evaluation of his lungs and chest were normal.  

Post service treatment records show the Veteran was diagnosed with emphysema and chronic obstructive pulmonary disease (COPD) and was treated for bronchitis.  The records also show that the Veteran has smoked cigarettes since service.  Therefore, the Veteran has shown both an in-service event and a present diagnosis.  

Regarding a nexus between service and his present respiratory disorders, the Veteran underwent a VA examination in July 2014.  The examiner opined that it is less likely than not that the current respiratory conditions (COPD and emphysema) were caused by or were incurred during military service and that the evidence does not show that a significant lower respiratory condition that developed during service.  As rationale, the examiner noted that the most common cause of these respiratory conditions is cigarette smoking, and the evidence shows he reported being a smoker at service entrance.  The examiner also noted that the Veteran presented a history of himself as an athletic young man at the time of his enlistment in the Navy, to include that he began smoking after he joined the Navy. The examiner noted, however, that enlistment physical records symptoms of a chronic respiratory disorder with shortness of breath and a history of coughing up blood (hemoptysis). The examiner also noted that the service discharge examination report noted the same respiratory symptom (shortness of breath) when he separated from service, although hemoptysis was no longer listed.  He reports a history of pneumonia while in service, but no record of pneumonia is found in the STRs. He was treated for URIs and bronchitis.  Finally, the examiner noted clear inconsistencies between the history that he provides today during this exam and the service treatment records, especially those from July 1972. It is at least as likely as not that the current respiratory conditions (COPD and emphysema) are due to cigarette smoking

Upon careful review and consideration of the evidence, the Board concludes that the evidence does not show that the Veteran's diagnosed COPD or emphysema is related to his active duty service. In that regard, the only opinions concerning the cause and origin of the Veteran's respiratory disorders are the Veteran's lay assertions that he has experienced continuous respiratory problems since his discharge from service, and the VA examiner's negative July 2014 opinion. For the reasons below, the Board assigns greater probative weight to the VA opinion.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson, 581 F.3d at 1316.  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation." See Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran is competent to provide probative statements as to the onset and duration of his respiratory symptoms. See Barr, 21 Vet. App. at 308 -09. As noted above, the STRs show complaints of shortness of breath and upper respiratory infections.  However, his discharge examination shows no evidence of a chronic disorder, but rather a normal clinical evaluation of his respiratory system.  Additionally, the Veteran's statements made to the 2014 VA examiner demonstrate that his recitation of symptoms is not significantly credible; accordingly ,the probative value of these statements is also not significant.  Additionally, the VA examiner's negative July 2014 opinion is based upon an accurate review of the claims file and an understanding of the Veteran's medical history which is consistent with the facts shown in the record, to include consideration of the statements of continuous statements of respiratory symptoms. Moreover, as rationale, the examiner cites other predominant risk factors for COPD and emphysema in the Veteran's history, namely a long and ongoing history of smoking. These opinions and findings are not rebutted by any contrary medical opinions in the record.

As the weight of evidence is against the Veteran's claim for service connection for a respiratory disorder, this claim must be denied. In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is also inapplicable with respect to the Veteran's claim. Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

PTSD

The Veteran contends that he has PTSD due to his duties as a bugler in service.  He stated that he was responsible for attending hundreds of funerals at which he played the bugle and was exposed to caskets and grieving family members.  The Veteran stated that he experiences psychiatric symptoms as a result of these experiences.  

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran's STRs show that, upon entry into service, the Veteran reported having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  In relationship to that statement, the examiner noted the Veteran used marijuana weekly.  The contemporaneous July 1972 examination report, however, showed a normal psychiatric clinical evaluation.  Therefore, the Veteran is presumed to be of sound condition upon entry into service.  During service, there is no evidence of complaints, symptoms, or treatment for psychiatric disorders.  His September 1975 report of medical history at discharge showed that the Veteran reported having depression and excessive worry.  No additional details were provided.  A contemporaneous psychiatric evaluation was normal.  

Post-service treatment records show that in January 2010, the Veteran was diagnosed with PTSD by a clinical nurse specialist.  The Veteran reported PTSD symptoms as a result of playing his bugle during many funerals in service.  Specifically, the CNS found the Veteran had flashbacks, nightmares, intrusive thoughts, irritability, numbness and isolation, which are typical PTSD symptoms.  She also noted that the Veteran attempted to avoid triggers.    

The Veteran underwent a VA examination in November 2010 in which the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, as the Veteran was in no apparent distress describing the funerals and the Veteran did not endorse avoidance symptoms.   In a June 2013 mental health treatment record, a physician diagnosed PTSD.  Regarding symptoms, the physician noted flashbacks, anxiety, avoidance, and paranoia, related to the Veteran's PTSD.  

The Veteran underwent a mental health VA examination in July 2014.  The examiner opined that although the initial diagnosis of PTSD was continued by several other treating VA mental health providers, the Veteran's reported stressor of being a bugler at burial details in San Diego does not meet the DSM-IV requirements for PTSD extreme trauma, and therefore by definition of the DSM-IV, the Veteran cannot have PTSD due to the reported stressor event.  The examiner provided extensive explanation, noting first that serving as a bugler at burial detail at San Diego in 1973 clearly did not meet the DSM-IV requirements of extreme trauma, and that the Nov 2010 VA mental health examiner also concluded the Veteran's service as a bugler at military funerals did not meet the DSM-IV requirements for PTSD extreme trauma event.  The examiner found that the findings of a PTSD diagnosis in the Veteran's medical records were a clear and unmistakable error on the part of the clinicians.  The examiner also noted that there are no ethical or legal requirements that mental health clinicians must follow strict DSM-IV guidelines and clinicians often are fairly lax about whether all the diagnostic requirements are met for PTSD, and in his 27 years of experience in VA mental health the most common problem is identifying/confirming that an actual DSM-IV defined extreme trauma event occurred.  The examiner explained that as the patient is transferred from one provider to another, the initial diagnosis of PTSD receives brief review but is typically accepted as fact without detailed scrutiny. Finally, the examiner noted that in this particular case, the medical records indicate that although the Veteran endorsed virtually all PTSD symptoms on PTSD symptom checklists, the shortcoming of the symptom checklist is that it never asks about the specific trauma event and makes no attempt to determine whether the reported PTSD trauma event actually meets the DSM requirements. 

After consideration of the evidence, the Board finds that the evidence of record is against finding a PTSD diagnosis. Although there are treatment records that diagnose PTSD, the Board finds the reasoned rationale provided by the July 2014 examiner to be more probative than the conclusory diagnoses within the treatment records.  The VA examiner provided a far more detailed and comprehensive explanation of the criteria for a PTSD diagnosis, particularly as it pertains to the Veteran's case.  The Board accords this examination more weight as it is more thorough, and contains a supporting explanation.  The VA examiner indicated that the Veteran's claimed stressor was his participation in multiple funerals as a bugler; however, this is cannot constitute an "extreme trauma" within the context of the DSM-IV and therefore, cannot be the basis of a PTSD diagnosis.  Therefore, the full criteria for a PTSD diagnosis are not met. 

Therefore, as to PTSD, the Board must deny the Veteran's claim for service connection based on the lack of current disability. A present disability is an essential element of a claim for service connection, and where not present the claim under consideration cannot be substantiated. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's lay statements regarding his in-service experience as well as his current symptoms and the Veteran is competent to provide lay evidence of mental health symptoms, he is simply not competent to provide evidence as to more complex medical questions, such as ascribing his symptoms to PTSD. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Consequently, the claim of service connection for PTSD must be denied, as the preponderance of the evidence is unfavorable leaving the benefit-of-the-doubt doctrine inapplicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder is denied.

Service connection for PTSD is denied.  


REMAND

First, remand is necessary for a supplemental opinion regarding the Veteran's hearing loss.  The Veteran contends that he has hearing loss as a result of service.  During service, he was exposed to hazardous noise on the flight line, around jets, and on a ship.  The Veteran underwent VA examinations in February 2010 and June 2014.  Both examinations revealed hearing loss at the requisite levels for VA compensation purposes.  Therefore, the Veteran has a current disability.

The Veteran's July 1972 pre-induction examination showed severe hearing loss.  On his report of medical history, he noted ear, nose, or throat trouble but denied hearing loss.  There were no complaints of hearing loss or injury to his ears during service.  On his report of medical history in September 1975, the Veteran reports having hearing loss and his contemporaneous medical examination showed improved hearing over his entrance examination but the examiner noted mild high frequency hearing loss bilaterally.  

A VA audiological examination was conducted in June 2014.  The examiner noted that she could not read the enlistment audiogram thresholds, but that the Veteran's discharge examination showed hearing to be within normal limits.  The examiner opined that it is less likely as not that the hearing loss is related to military noise exposure.  As a rationale, she noted that his hearing at release was within normal limits and there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma. However, the examiner failed to discuss that the Veteran's discharge examination noted mild high frequency hearing loss.  As such, the Board finds the examination to be inadequate as it is based on an incorrect factual premise.  Therefore, an addendum opinion is required.  

Second, remand is required to obtain an addendum opinion regarding service connection for non-PTSD psychiatric disorders.  Although a 2014 VA examination was provided, the Board finds that it was inadequate as the opinion provided did not address relevant facts.  In particular, the Veteran's STRs show that, upon entry into service, the Veteran reported having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The contemporaneous July 1972 examination report showed a normal psychiatric clinical evaluation.  A September 1975 report of medical history at discharge showed that the Veteran reported depression or excessive worry.  No additional details were provided.  A contemporaneous psychiatric evaluation was normal.  Thus, although the Veteran is presumed sound upon entrance, he reported symptoms both at service entrance and discharge; the examiner must provide comment upon these symptoms.  

Third, remand is required for the claim of service connection for a heart disorder, to include coronary artery disease and hypertension, to resolve the psychiatric disorder claim.  Remand is required as this issue is inextricably intertwined with the issues of entitlement to service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the issue of entitlement to service connection for a psychiatric disorder could impact this issue as the Veteran asserts that his psychiatric disorder may be due to, or aggravated by, his heart disorder.  Accordingly, as those issues are being remanded, remand of this issue is also required.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a VA examiner regarding the etiology of the Veteran's hearing loss. The claims file should be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided. An additional examination of the Veteran should be performed if deemed necessary.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss manifested in or are otherwise related to his military service, including noise exposure therein. 

In providing this opinion, the examiner must discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause. 

The examiner must specifically discuss the significance of the Veteran's entrance examination showing high levels of hearing loss and discharge examination showing mild bilateral hearing loss.

2.  Obtain an addendum opinion regarding the etiology of any non-PTSD psychiatric disorder from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one must be obtained.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorders are caused or aggravated by military service, to include any time spent as a bugler.  The examiner must specifically address the STRs, to include the service entrance and discharge examinations.  The examiner must also provide comment upon the 2014 VA examination and opinions.    

3.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include wehtehr an examination should be ordered for the heart disorder claim, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


